Case 12-52303      Doc 741     Filed 01/18/19     Entered 01/18/19 11:38:10         Page 1 of 8




                      UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
                             BRIDGEPORT DIVISION
     ____________________________________
     IN RE:                               : CHAPTER 7

     COREY KUPERSMITH,                             :       CASE NO.: 12-52303 (JAM)

                       DEBTOR.            :                JANUARY 18, 2019
     ____________________________________

      SECOND INTERIM APPLICATION FOR ALLOWANCE OF COMPENSATION
         AND REIMBURSEMENT OF EXPENSES BY COUNSEL TO TRUSTEE

            Law Offices of Jeffrey Hellman, LLC (the “Applicant”) seeking interim

     compensation and reimbursement of expenses incurred as counsel to Ronald I. Chorches,

     Chapter 7 Trustee for the Estate of Corey Kupersmith (the “Trustee”), pursuant to 11 U.S.C.

     §331, respectfully represents:

            The Applicant is a professional limited liability company, consisting of one (1)

     attorney, which specializes in the field of commercial litigation and bankruptcy, and has

     been in existence for over six (6) years. The sole member of this firm serves on the

     executive committee of the Federal Practice Section of the Connecticut Bar Association,

     and has spoken at seminars and national organizations on the topics of bankruptcy law. The

     services in this case were performed primarily by Jeffrey Hellman, principal in the office

     who has thirty-two (32) years of experience and twenty-nine (29) years of bankruptcy

     experience.

            The Trustee filed an application to retain the Applicant on August 13, 2015 (Dkt.

     391), and the Court approved it on September 18, 2015 (Dkt. 407). No agreement or

     understanding exists between the Applicant and any other person for the sharing of
Case 12-52303     Doc 741      Filed 01/18/19     Entered 01/18/19 11:38:10          Page 2 of 8




     compensation received or to be received for services rendered in or related to this matter.

     The Applicant will not, in any form, share or agree to share, compensation for services with

     any person or entity, nor will the Applicant share in the compensation of any other person or

     entity rendering services in this case, except as so provided by Bankruptcy Rule 2016.

                                        I. INTRODUCTION

             1.       From July 15, 2015 through January 10, 2019, Applicant represented the

     Trustee in investigating fraudulent transfers and seeking recovery of those fraudulent

     transfers.

             2.       On May 2, 2018, the Trustee filed an Interim Report (Dkt. 683) which

     included Applicant’s Interim Application for Allowance of Compensation and

     Reimbursement of Expenses by Counsel to Trustee (Dkt. 683-3) (the “Interim

     Application”).

             3.       The Interim Application was made for the period from July 15, 2015

     through January 15, 2018 (the “Interim Application Period”) during which time Applicant

     represented the Trustee in his efforts, through multiple adversary proceedings, to recover

     unauthorized post-petition transfers.

             4.       On August 31, 2018, this Court entered an Order (Dkt. 718) that the

     Trustee shall make distribution of funds in accordance with the Interim Report.

             5.       This Second Interim Application for Allowance of Compensation and

     Reimbursement of Expenses by Counsel to Trustee (the “Second Interim Application”) is

     made for the period from January 16, 2018 through January 10, 2019 (the “Second

     Interim Application Period”).


                                                   2
Case 12-52303      Doc 741       Filed 01/18/19     Entered 01/18/19 11:38:10          Page 3 of 8




             6.        In accordance with this Court’s Order approving the Application to Employ

     Counsel (Dkt. 407) entered by this Court on September 18, 2015, this Second Interim

     Application seeks compensation based on one-third of the recovery, plus

     reimbursement of costs and expenses.

             7.        Appended hereto as Exhibit A are the daily time records for the Applicant’s

     services performed during the Second Interim Application Period. These daily time

     entries were maintained in six-minute intervals and were recorded contemporaneously by

     the attorney employed by the Applicant.

             8.        As required by the Official Guidelines of the Office of the United States

     Trustee, below is a summary of the time expended during the Second Interim Application

     Period involving the litigation and settlement of matters concerning the recovery of money

     for the Estate.

                                            II. SUMMARIES

             9.        Concerning Bankruptcy Case No.: 12-52303, during the Second Interim

     Application Period, the Applicant provided administrative legal services to the Trustee

     by: reviewing pleadings and discovery materials; preparing for and attending depositions;

     drafting, revising and filing motions and objections; preparing for and attending court

     hearings; performing legal research about receivership, abandonment and sanctions;

     communicating by telephone and email with various individuals such as, but not limited

     to the client, U.S. Trustee, and opposing counsel. As appears from Exhibit A, the

     Applicant has expended a total of 51.9 hours during the Second Interim Application Period

     on providing administrative legal service.


                                                     3
Case 12-52303     Doc 741      Filed 01/18/19     Entered 01/18/19 11:38:10          Page 4 of 8




            10.     On May 20, 2016, the Trustee commenced in this Court Adversary

     Proceeding No. 16-05033 (“Adv. Pro. 16-05033”) against Cheytac USA, LLC; David

     MacCutcheon; Dennis and Elaine Omanoff as Trustees of the Omanoff Family Trust;

     John Taylor; Mark Stern; CT Realty Management, LLC; Praecisa Tenuras, LLC; and

     Joseph Warren. Adv. Pro. 16-05033 sought to avoid and recover an unauthorized post-

     petition transfer of the Debtor’s property made to or for the benefit of the defendants. Prior

     to the Second Interim Application Period, on December 14, 2017, Applicant filed a motion

     for approval of the settlement agreement (Dkt. 94) with defendant, Mark Stern which had

     been reached at a mediation on March 17, 2019 before the Honorable Beverly Hodgson.

     During the Second Interim Application Period, on February 16, 2018, Applicant filed an

     amended motion for approval of settlement agreement (Dkt. 106). On August 15, 2018, this

     Court entered an order (Dkt. 125) approving the amended motion for approval of the

     settlement agreement. On October 17, 2018, a Corrected Order Granting the Amended

     Motion for Authority to Enter into Amended Settlement Agreement with the Estate of Mark

     Stern (Dkt. 150) (the “Corrected Order”) was entered in Adv. Pro. 16-05033 which is

     anticipated to result in $75,000.00 recovery for the benefit of the Estate. However, the

     Corrected Order is currently the subject of a pending appeal, Case No.: 3:17-cv-00462-

     SRU entitled Corey Kupersmith v. Ronald I. Chorches, Trustee and Mark Stern which

     was filed by the Debtor in U.S. District Court for the District of Connecticut. As appears

     from Exhibit A, Applicant has expended 14.6 hours during the Second Interim Application

     Period on services involving litigation and settlement concerning Adv. Pro. 16-05033. Any

     fee Applicant may receive concerning the settlement with Mark Stern will be included in


                                                   4
Case 12-52303      Doc 741        Filed 01/18/19   Entered 01/18/19 11:38:10         Page 5 of 8




     the final fee application.

             11.     On June 26, 2017, the Trustee commenced in Adversary Proceeding No.

     17-05014 (“Adv. Pro. 17-05014”) in this Court against Corey Kupersmith; RBC Capital

     Markets, LLC; Brentwood Associates, L.P.; and Muirfield Capital Partners, L.P. seeking

     to avoid, turnover and recover an unauthorized post-petition transfer of the Debtor’s

     property made to or for the benefit of the defendants. In regards to Adv. Pro. 17-05014,

     during the Second Interim Application Period, the Applicant finalized a Settlement

     Agreement with the defendant, Muirfield Capital Partners, L.P. which resulted in a

     settlement in favor of the Estate in the amount of $2,500. Also, the Applicant negotiated,

     drafted and finalized a Settlement Agreement with the defendant, RBC Capital Markets,

     LLC which has resulted in a settlement in favor of the Estate in the amount of

     $115,000.00. As appears from Exhibit A, the Applicant has expended a total of 35.9 hours

     during the Second Interim Application Period on services involving litigation, negotiation

     and settlement concerning Adv. Pro. 17-05014.

             12.     On October 13, 2017, the Trustee commenced Adversary Proceeding No.

     (the “Adv. Pro. 17-05030”) in this Court against Corey Kupersmith and JPMorgan Chase

     Bank, N.A. (“JPMorgan”) seeking to avoid, turnover and recover an unauthorized post-

     petition transfers of the Debtor’s property made to or for the benefit of the defendants. In

     regards to Adv. Pro. 17-05030, during the Second Interim Application Period, the

     Applicant finalized a Settlement Agreement with the defendant, JPMorgan Chase Bank,

     N.A. resulting in a settlement in favor of the Estate in the amount of $2,000. Also, the

     Applicant negotiated and finalized a Settlement Agreement with Ellery Plotkin on behalf


                                                   5
Case 12-52303     Doc 741      Filed 01/18/19     Entered 01/18/19 11:38:10          Page 6 of 8




     of the Debtor Corey Kupersmith resulting in a settlement in favor of the Estate in the

     amount of $7,500.00. As appears from Exhibit A, the Applicant has expended 7.7 hours on

     services involving litigating and ultimately negotiating settlements during the Second

     Interim Application Period in Adv. Pro. 17-05030.

                                  III. APPLICATION REQUEST

            13.     This Second Interim Application seeks compensation for services from

     January 16, 2018 through January 10, 2019. The Applicant has maintained

     contemporaneous time records which indicate the name of the attorney working on the

     matter, the time spent working on a particular issue, and the nature of the work performed.

     As appears from Exhibit A, the Applicant has expended a total of 110.1 hours during the

     Second Interim Application Period in the performance of the Applicants duties as counsel to

     the Trustee. Specifically, the Applicant litigated and ultimately reached settlements in

     Adversary Proceeding Nos. 16-05033, 17-05014 and 17-05030 resulting in recovery of

     $127,000.00 for the Estate during the Second Interim Application Period.

            14.     In accordance with the Court’s Order Approving Applicant’s retention (Dkt.

     407), the Applicant is entitled to one-third of the amount recovered, together with

     reimbursement of reasonable out-of-pocket costs and expenses.

            15.     As appears from Exhibit A, the Applicant advanced subpoena and

     deposition fees. Accordingly, Applicant requests reimbursement of $1,397.27 for these

     necessary expenses made during the Second Interim Application Period.

            16.     The Applicant submits that all time spent during the Second Interim

     Application Period was necessary and in the best interest of the Estate. The Applicant


                                                   6
Case 12-52303     Doc 741       Filed 01/18/19   Entered 01/18/19 11:38:10          Page 7 of 8




     submits that its fees incurred during the Second Interim Application Period are reasonable.

     The Applicant has shared this Second Interim Application for Allowance of Compensation

     and Reimbursement of Expenses with the Trustee, who has in turn approved of its

     submission to the Court.




                                                  7
Case 12-52303     Doc 741     Filed 01/18/19      Entered 01/18/19 11:38:10        Page 8 of 8




            WHEREFORE, it is respectfully requested that the Court authorize and allow the

     Applicant an interim award of compensation for services rendered to the Trustee during the

     Second Interim Application Period in the sum of $42,333.33 in fees, to be paid as one-third

     of the payments received by the Trustee pursuant to the Settlements, together with

     reimbursement of costs or expenses in the sum of $1,397.27 for total compensation of

     $43,730.60 upon the Court’s approval of this Second Interim Application and grant the

     Applicant such further relief as the Court deems just and proper.



            Respectfully submitted on January 18, 2019.


                                    THE APPLICANT,
                                    LAW OFFICES OF JEFFREY HELLMAN, LLC


                            By:     /s/ Jeffrey Hellman
                                    Jeffrey Hellman (ct04102)
                                    Law Offices of Jeffrey Hellman, LLC
                                    195 Church Street, 10th Floor
                                    New Haven, CT 06510
                                    Tel.: 203-691-8762
                                    jeff@jeffhellmanlaw.com
                                    Its attorney




                                                  8
